DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-20 are pending. 
Terminal Disclaimer
The terminal disclaimer filed on December 15, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,636,048 and US 10,383,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on December 15, 2020 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant made arguments that Ehrenkranz and Connor do not disclose several claimed limitations. 
1) Applicant’s first argument is that the systems for food tracking in Ehrenkranz and Connor do not disclose “a plurality of potential activities” based on “a plurality of potential object types” and are instead dedicated to the single activity type: food consumption. Applicant argued that “some embodiments set forth in the present application relate to a wide variety of contexts, including determining and tracking many other personal activities.” 
This argument has been considered but is not persuasive. 
The specific claim language is “object information relating to a plurality of potential object types with which a user of the system may interact; and activity information relating to each of a plurality of potential activities the user may undertake with respect to one or more of the plurality of potential object type”. The claim limitations “a plurality of object types” and “a plurality of potential activities” are 
Ehrenkranz discloses its system comprising a motion sensitive camera that detects and tracks the movements of the subject’s arm to the subject’s mouth to provide activity information such as “remov[ing] the food from the serving platform but not consum[ing] it, … consum[ing] additional food that was not served”, or consuming food from the serving platform to help record more accurate food consumption information when the condition of a subject (e.g., weight gain) is not consistent with the food consumption information recorded by system 100 (para. [0099]). Different activities being detected and tracked such as bringing the food to the mouth or moving the food elsewhere read on “a plurality of potential activities”.  Additionally, para. [0079] further discloses that “number of mouthfuls of food consumed” and “movements of a utensil to the subject’s mouth” are monitored using a motion-sensing camera, which discloses “a plurality of potential activities”: mouth movements and the hand and the arm movements holding the utensil. 
Ehrenkranz discloses machine vision and/or image analysis methods where a type of food served is visually recognized and nutritional information about that food is looked up from a database (para. [0074]), which reads on “a plurality of object types”. 
2) Applicant’s second argument is that neither Ehrenkranz nor Connor discloses “determin[ing] a three-dimensional shape of a detected object”. 
This argument has been considered but is not persuasive. 
Ehrenkranz discloses machine vision and/or image analysis methods where a type of food served is visually recognized and nutritional information about that food is looked up from a database 
3) Applicant’s third argument is that neither Ehrenkranz nor Connor discloses “a predefined, three-dimensional personal activity space” and not within a “space surrounding said personal activity space”. 
Ehrenkranz discloses a motion sensitive camera (e.g., Microsoft Kinect) that detects and tracks movements of the subject’s arms to the subject’s mouth and therefore has a fixed visual field of the activity space of the subject. 
Connor has been relied on to teach a wearable device comprising at least one imaging sensor. Figs. 1, 2, 3, and 4 depicts very clearly the at least one imaging sensor configured to receive EM radiation emanating from a detected object located within a predefined, three-dimensional personal activity space and not located within a space surrounding said personal activity space. The fields of vision 111 and 112 from two wearable cameras 109 and 110 are shown in Figs. 1, 2, 3, and 4 which encompass the person’s mouth and a reachable food source (para. [0103]-[0108]), which are a predefined, three-dimensional personal activity space and not located within a space surrounding said personal activity space. 
4) Applicant argued that prior art references cited for the dependent claims do not rectify the deficiencies of the references cited for the independent claim. 
This argument has been considered, but is not persuasive. Examiner considers that Ehrenkranz and Connor disclose the claimed limitations in claim 1 addressed in Applicant’s arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 12-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz (US 2013/0157232) in view of Connor (US 2013/0336519).
Re Claim 1, Ehrenkranz discloses a system comprising: 
a device comprising a plurality of sensors (para. [0079]) comprising: 
at least one imaging sensor configured to receive, at one or more times, electromagnetic radiation emanating from a detected object located within a predefined, three-dimensional personal activity space and not located within a space surrounding said personal activity space (para. [0079], a motion-sensing camera; [0099], a motion sensitive camera that is able to detect and track such motions); 
a memory in communication with the device (claim 13, para. [0020], a memory configured to store at least one of the food data, the consumption data, and the consumption analysis data), the memory being adapted to store: 
object information relating to a plurality of potential object types with which a user of the system may interact (para. [0074], food database, para. [0075], [0076], [0097], [0113] - databases); and
activity information relating to each of a plurality of potential activities the user may undertake with respect to one or more of the plurality of potential object types 
a processor in communication with the wearable device and the memory, the processor configured to: 
determine a three-dimensional shape of the detected object, based on the electromagnetic radiation emanating from the detected object (para. [0074], visually recognizing a type of food served, para. [0079], detecting food consumption by monitoring changes in food volume or number of mouthfuls of food consumed by monitoring the movements of a utensil to the subject’s mouth using a motion-sensing camera; camera detects electromagnetic radiation from the object); 
determine an object type of the detected object from the object information relating to a plurality of potential object types stored in the memory, based on the determined shape of the detected object (para. [0074], registration obtains food data using machine vision and/or image analysis method by visually recognizing a type of food served); and 
determine an activity of the user, based on the determined object type (para. [0079], [0099], detecting movement of the subject’s arm to the subject’s mouth, a motion sensitive camera that is able to detect and track such movement).  
		Ehrenkranz discloses the device comprising a plurality of sensors but is silent regarding the device being wearable. 
	However, Connor discloses a wearable food consumption monitor that includes one or more automatic-imaging members that are worn on a person from which these members collectively and automatically take pictures of the person’s mouth and pictures of a reachable 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ehrenkranz, by making the device comprising a plurality of sensors wearable, as taught by Connor, for the purpose of making the device wearable, portable, mobile, and compact (para. [0044], [0047], [0048], [0091]-[0097]). 
Re Claims 2, 3, 16 and 17, Ehrenkranz discloses that the processor is configured to: determine a first position of subject’s arm at a first time and determine a second position of the subject’s arm at a second time (para. [0099]), but is silent regarding the processor configured to determine a first position of the detected object at a first time and determine a second position of the detected object at a second time and the processor configured to determine an object movement of the detected object based on the first position and the second position of the detected object; and said determining the activity of the user is further based on the object movement. Ehrenkranz is also silent regarding the stored object information comprising object movement and object shape. 
However, Connor discloses that the stored object information comprises object movement and object shape (para. [0088]) and a processor is configured to determine a first position of the detected object at a first time and determine a second position of the detected object at a second time and the processor configured to determine an object movement of the detected object based on the first position and the second position of the detected object; and said determining the activity of the user is further based on the object movement (para. [0104]), the fields of vision from these two cameras on the automatic-imaging member automatically and collectively encompass the person’s mouth and a reachable food source, as the automatic-imaging member moves when food travels along the food consumption pathway; [0105], [0106], [0112], one or more imaging devices worn on a person’s body 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ehrenkranz, by configuring the processor to determine a first position of the detected object at a first time and determine a second position of the detected object at a second time and to determine an object movement of the detected object based on the first position and the second position of the detected object; and said determining the activity of the user is further based on the object movement and adding object movement and object shape to the stored object information, as taught by Connor, for the purpose of estimating the types and quantities of food consumed (para. [0105], [0112]). 
Re Claim 4, Ehrenkranz discloses that the processor is further configured to: determine a first size of the detected object at the first time; and determine a second size of the detected object at the second time (claim 2, change of volume of food item, [0010], [0028], a change of volume, [0079], monitoring changes in food volume).  
Re Claim 5, Ehrenkranz discloses that the processor is configured to determine a change in size of the detected object, based on the first size and the second size (claim 2, change of volume of food item, [0010], [0028], a change of volume, [0079], monitoring changes in food volume); and said determining the activity of the user is further based on the change in size of the detected object (para. [0010], [0028], [0077], [0079]).

Re Claim 12, Ehrenkranz discloses that the detected object is a food (para. [0074]); and the determined activity of the user is eating the food (para. [0099], the system may further comprise means for detecting movement of the subject’s arm to the subject’s mouth, for example, a motion sensitive camera that is able to detect and track such motions).  
Re Claim 13, Ehrenkranz discloses that the food is determined from one or more foods (para. [0074], registration system 110 obtains food data using machine vision and/or image analysis methods, for example by reading a barcode or data matrix attached to a food item or a container comprising a food item, or by visually recognizing a type of food served and looking up nutritional information about that food from a database).  
Re Claim 14, Ehrenkranz discloses that the stored object information relating to a plurality of potential object types with which the user may interact comprises one or more of: object size, object shape, object temperature, object temperature loss, object temperature loss rate and object movement (para. [0074], [0079], [0099]).  
Re Claim 15, Ehrenkranz discloses that the stored object information comprises object size (claim 2, change of volume of food item, [0010], [0028], a change of volume, [0079], monitoring changes in food volume).  

	Re Claim 19, Ehrenkranz discloses that said determining the activity of the user is enhanced by a signal, other than said electromagnetic radiation, emanating from outside of the personal activity space (para. [0079], detecting food consumption by monitoring the movements of a utensil to the subject’s mouth using a motion-sensing camera, or a motion sensor comprised within a utensil).  
Re Claim 20, Ehrenkranz discloses a display configured to display a graphical user interface ("GUI") to the user (para. [0023], a display device, fig. 11, [0072]); and wherein said determining the activity of the user is enhanced by the user indicating the nature of the activity via the GUI (para. [0023], [0072], the name of a food item or an identifier is manually entered into a data interface using a keyboard. In some embodiments, the registration system provides a menu of food items, for example, as a display on a data interface, and a food item is selected from the menu, for example, using keyboard, a mouse, or a touch screen.).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz (US 2013/0157232) as modified by Connor (US 2013/0336519) and further in view of Contant et al. (US 2014/0018636), hereinafter “Contant”. 
Re Claim 18, Ehrenkranz as modified by Connor discloses the claimed invention substantially as set forth in claims 1 and 14. 
Connor discloses that one or more sensors that detect when the person is eating can be selected from temperature sensor (para. [0136]) and one or more automatic-imaging members that collectively and automatically take pictures of the person’s mouth and pictures of a reachable food source, where the one or more automatic-imaging member can be temperature sensor (para. [0178]). 
Connor does not explicitly disclose that the stored object information comprises one or more of: object temperature, object temperature loss and object temperature loss rate size. 
However, Contant discloses an electronic device for managing a user’s health and a processor unit and a memory configured to store data and instructions accessible by the processing unit (claim 1) and discloses recording images using a digital camera module when a user loads/unloads food on/from a food carrier and detecting when food is present or not present on the food carrier (para. [0014]). Contant discloses taking a picture of the plate containing the food and recording images of liquids that the user is drinking during a meal. These images are then processed for further analysis to detect the characteristics of the food or liquid (e.g., levels of fat, carbohydrate and protein, portion size, junk or healthy food categorization, high carbohydrate drink, and so on). This analysis may be directly processed by using database and image processing techniques (para. [0016]). Contant teaches that the device can be configured to receive different types of optical filters such as infrared filters for infrared thermography of food or liquid, thermal imaging or thermal video and therefore the device is 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ehrenkranz as modified by Connor, by adding object temperature to the stored object information, as taught by Contant, for the purpose of analysis of likely digestion and caloric processing of the food by the user’s body (para. [0020]).  

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz (US 2013/0157232) as modified by Connor (US 2013/0336519) and further in view of Baarman et al. (US 2014/0169400), hereinafter “Baarman”. 
Re Claims 6, 7, and 8, Ehrenkranz as modified by Connor discloses the claimed invention substantially as set forth in claims 1-5. 
Connor discloses that one or more sensors that detect when the person is eating can be selected from temperature sensor (para. [0136]) and one or more automatic-imaging members that collectively and automatically take pictures of the person’s mouth and pictures of a reachable food source, where the one or more automatic-imaging member can be temperature sensor (para. [0178]). 
Connor does not explicitly disclose that the plurality of sensors comprises at least one temperature sensor adapted to measure user temperature information relating to the user at one or more times; the processor is configured to determine a first user temperature at the first time, based on the user temperature information; and said determining the activity of the user is further based on the first user temperature, determine a second user temperature at the second time, based on the user temperature information; and said determining the activity of 
However, Baarman discloses systems and methods for approximating caloric energy intake and/or macronutrient composition using thermogenesis and teaches one or more sensors for tracking body temperature over a period of time, and may include a processing configured to determine caloric energy intake and/or macronutrient composition based on body temperature (abstract). Baarman teaches that the plurality of sensors further comprises at least one temperature sensor adapted to measure user temperature information relating to the user at one or more times and that the processor is further configured to determine a first user temperature at the first time, based on the user temperature information; and said determining the activity of the user is further based on the first user temperature, determine a second user temperature at the second time, based on the user temperature information; and said determining the activity of the user is further based on the second user temperature, and determine a change in user temperature based on the first user temperature and the second user temperature; and said determining the activity of the user is further based on the change in user temperature (para. [0044], one or more temperature sensors, body temperature readings taken periodically over a period of time or on a continuous-basis, temperature readings may begin at the start of a meal and stop when the thermic effect of food has sufficiently fallen off, [0046], the expected increase in body temperature due to thermic effect of food, [0047], [0057], [0018], [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ehrenkranz as modified by Connor, by adding at least one temperature sensor adapted to measure user temperature information relating to the user at 

Re Claim 9, Ehrenkranz discloses that the plurality of potential object types with which the user may interact comprises one or more foods (para. [0079]); the detected object is a food selected from the one or more foods (para. [0074]); and the determined activity of the user is eating the food (para. [0079]).  
Re Claim 10, Ehrenkranz discloses that the processor is configured to determine a number of calories consumed by the user during said eating the food, based on one or more of: the object movement, the change in size of the detected object and the change in user temperature (para. [0027], [0028], [0079], [0088]).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrenkranz (US 2013/0157232) as modified by Connor (US 2013/0336519) and Baarman et al. (US 2014/0169400), hereinafter “Baarman”, and further in view of Contant et al. (US 2014/0018636), hereinafter “Contant”. 
Re Claim 11, Ehrenkranz as modified by Connor and Baarman discloses the claimed invention substantially as set forth in claims 1-9. 

Connor does not explicitly disclose that the stored object information comprises one or more of: object temperature, object temperature loss and object temperature loss rate size and the processor further configured to determine an object temperature of the detected object; and said determining the object type of the detected object is further based on the object temperature. 
However, Contant discloses an electronic device for managing a user’s health and a processor unit and a memory configured to store data and instructions accessible by the processing unit (claim 1) and discloses recording images using a digital camera module when a user loads/unloads food on/from a food carrier and detecting when food is present or not present on the food carrier (para. [0014]). Contant discloses taking a picture of the plate containing the food and recording images of liquids that the user is drinking during a meal. These images are then processed for further analysis to detect the characteristics of the food or liquid (e.g., levels of fat, carbohydrate and protein, portion size, junk or healthy food categorization, high carbohydrate drink, and so on). This analysis may be directly processed by using database and image processing techniques (para. [0016]). Contant teaches that the device can be configured to receive different types of optical filters such as infrared filters for infrared thermography of food or liquid, thermal imaging or thermal video and therefore the device is further capable of identifying other parameters based on the filter or lens capabilities such as the temperature of food. Contant teaches that the processor is configured to determine an 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ehrenkranz as modified by Connor, by configuring the processor to determine an object temperature of the detected object; and determining the object type of the detected object based on the object temperature, as taught by Contant, for the purpose of analysis of likely digestion and caloric processing of the food by the user’s body (para. [0020]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, April 6, 2021Examiner, Art Unit 3792    

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792